Citation Nr: 1747576	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-11 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1953 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma.  In an October 2014 decision, the Board, in pertinent part, denied the claim of entitlement to service connection for a right knee disability.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated the Board's denial of service connection and remanded the matter back to the Board for further consideration consistent with the Memorandum Decision.

This matter was before the Board in December 2016 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The grant of service connection for arthritis of the right knee status post-total knee replacement and surgical scars of the right knee in an August 2017 rating decision resolved the issue of entitlement to service connection for a right knee disability.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for a right knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). 

The issue of entitlement to service connection for a right knee disability was remanded by the Board for further development in December 2016.  Thereafter, in an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right knee status post-total knee replacement and assigned a 60 percent evaluation, effective September 25, 2012.  The AOJ also granted service connection for surgical scars of the right knee and assigned a noncompensable evaluation, effective September 25, 2012.

As a result, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 2014).  Moreover, the Veteran has not expressed disagreement with the initial ratings or effective dates assigned by the August 2017 rating decision.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  Accordingly, the Board is without jurisdiction to review the appeal with respect to the issue of entitlement to service connection for a right knee disability.








(CONTINUED ON THE NEXT PAGE)


ORDER

The appeal of the claim of service connection for a right knee disability is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


